Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 1 of 12 PageID 389




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   DAVID P. LAROCHE,

         Plaintiff,
   v.                                    Case No. 8:21-cv-562-VMC-CPT

   KURT S. BROWNING,
   in his official capacity as
   Superintendent of Schools
   for Pasco County, and
   PASCO COUNTY SCHOOL BOARD,

        Defendants.
   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   Defendant Kurt S. Browning’s Motion to Dismiss the Second

   Amended Complaint with Prejudice (Doc. # 37), filed on June

   16, 2021. Plaintiff David P. Laroche responded on July 7,

   2021. (Doc. # 41). Browning replied on July 22, 2021. (Doc.

   # 43). For the reasons that follow, the Motion is granted.

   I.    Background

         In February 2007, Laroche began working as Principal of

   Hudson High School. (Doc. # 35 at 6). Browning is the Pasco

   County Superintendent of Schools and, thus, Laroche’s “boss.”

   (Id. at 7). Browning in turn reports to Defendant Pasco County

   School Board, which “is the final ‘policy maker’ as it

   pertains to the Pasco County Schools.” (Id. at 2).


                                     1
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 2 of 12 PageID 390




         On November 20, 2019, Laroche filed his candidacy for

   the position of Pasco County Superintendent of Schools, to

   run against Browning. (Id. at 8). “After announcing that he

   was running for the Pasco County Superintendent of Schools

   position, Browning never again directly communicated with

   Laroche,    delegating    that   responsibility    to   Monie   Ilse,

   Assistant Superintendent for Pasco County Schools.” (Id. at

   7). Ilse warned Laroche “that he ‘better win, because []

   Browning’ and his supporters, were ‘very vindictive.’” (Id.

   at 7-8).

         In response to an email inquiry Laroche sent in January

   2020 about renovations to a middle school, School Board

   employee Ray Gadd emailed Browning the following: “What a

   Goober. I can stop that whenever youre [sic] ready. He is

   principal first. Candidate second. He is not untouchable.”

   (Id. at 9). Browning responded “Let’s talk. He certainly does

   not support this district.” (Id.).

         Months passed. Then, during the COVID-19 pandemic, on

   June 2, 2020, Ilse called Laroche, stating : “You don’t share

   the [School] Board’s mission and vision. Leave your keys on

   the desk by end of day and clean out your office. If you can’t

   get it all done today, she would have someone ‘escort’ him on

   another day.” (Id. at 10). Ilse said that the reason for this


                                     2
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 3 of 12 PageID 391




   decision was Laroche’s missing a Zoom meeting because of car

   trouble, Laroche’s failure to “put in his ‘time,’” and that

   Laroche did “not believe in the mission and vision of the

   district as a leader.” (Id. at 11).

         During a meeting of the School Board on June 16, 2020,

   the School Board as the “final decision maker” voted “4 to 1”

   in favor of transferring Laroche to a different position.

   (Id. at 10-11).      Laroche was demoted to the position of

   Assistant Principal of Mitchell High School. (Id. at 11-12).

   According to the second amended complaint, Laroche “felt the

   timing [of] Browning’s and the Board’s ‘final decision’ to

   abruptly ‘transfer’ him was highly suspect and was imposed as

   clear and unequivocal retaliation for Laroche’s decision to

   run against Browning for the position of Superintendent of

   Schools.” (Id. at 12).

         Laroche alleges that “no activity had taken place to

   support   Browning’s    abrupt   decision   to    demote   and   punish

   Laroche, other than Laroche declaring his candidacy.” (Id.).

   “Laroche was thus punished and demoted by Browning, which was

   adopted   and   ratified    by   the   ‘final    decisionmaker,’   the

   Board.” (Id.).

         Laroche initiated this action against Browning, in both

   his official and individual capacity, on March 10, 2021. (Doc.


                                      3
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 4 of 12 PageID 392




   # 1). After Browning moved to dismiss the original complaint,

   Laroche   filed   an    amended   complaint.       (Doc.    #   25).   After

   Browning moved to dismiss the amended complaint, Laroche

   filed the second amended complaint. (Doc. # 35). The second

   amended complaint includes one count under 42 U.S.C. § 1983

   asserted against both Browning in his official capacity and

   the School Board. (Id.).

         Now,   Browning    moves    to     dismiss   the     claim   asserted

   against him in the second amended complaint with prejudice.

   (Doc. # 37). Laroche has responded (Doc. # 41), and Browning

   has replied. (Doc. # 43). The Motion is ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes   them    in   the     light   most   favorable     to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic


                                        4
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 5 of 12 PageID 393




         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

   citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan

   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central   to   or   referenced   in   the   complaint,   and   matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

         “To establish a claim under 42 U.S.C. § 1983, a plaintiff

   must prove (1) a violation of a constitutional right, and (2)

   that the alleged violation was committed by a person acting

   under color of state law.” Holmes v. Crosby, 418 F.3d 1256,

   1258 (11th Cir. 2005). “Defendants acting under color of state

   law are ‘clothed with the authority of state law,’ and their

   ‘deprivation of a federal right [must] be fairly attributable

   to the State.’” Basile v. Walt Disney Parks & Resorts U.S.,

   Inc., No. 6:10-cv-993-CEH-DAB, 2011 WL 13298729, at *18 (M.D.

   Fla. June 23, 2011)(citations omitted). “In the specific

   employment termination context, Plaintiffs may sufficiently



                                     5
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 6 of 12 PageID 394




   allege a Section 1983 violation based on an action taken by

   a decisionmaker who possesses final authority to establish

   municipal policy with respect to the action ordered.” Vaughan

   v. City of Sandy Springs, No. 1:09-CV-2852-ODE-WEJ, 2010 WL

   11508351, at *10 (N.D. Ga. May 25, 2010)(citation and internal

   quotation marks omitted).

          “State    law    determines      which          bodies    or   persons    may

   establish municipal policy.” K.M. v. Sch. Bd. of Lee Cnty.,

   150 F. App’x 953, 957 (11th Cir. 2005). “Under Florida law,

   final policymaking authority for a school district is vested

   in   the   School      Board.     The   Superintendent            may   recommend

   policies to the School Board, but is not given authority to

   make    final    policy    without          the    Board’s       approval.”      Id.

   (citations omitted)).

          This is because “[a]n official is not a final policymaker

   where his decisions are subject to ‘meaningful administrative

   review.’” Lopez v. Gibson, 770 F. App’x 982, 992 (11th Cir.

   2019)(citation        omitted).    “Generally,            the    existence      of   a

   reviewing     body     suffices    to   find       that     an   official     whose

   decisions are subject to review was not a final policymaker.”

   Id. “However, a plaintiff can attempt to demonstrate that the

   reviewing body’s administrative review is not meaningful,

   such   that     the    official    should         be    considered      the   final


                                           6
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 7 of 12 PageID 395




   policymaker.”         Id.   “To   succeed      in    such     an   argument,      the

   plaintiff needs to show that the reviewing body has defective

   procedures, merely ‘rubber stamps’ the official’s decision,

   or ratifies the official’s decision and improper motive.” Id.

          Additionally,         “[t]he    cat’s     paw    theory       is   typically

   understood       to    create     employer          liability        under    either

   [Section] 1981 or [Section] 1983 when the employer relies on

   an improperly motivated recommendation by a subordinate and

   does   not     independently          investigate       the    recommendation.”

   Griffin v. City of Jacksonville, 762 F. App’x 965, 972 (11th

   Cir. 2019). “Under this theory of liability, an employer found

   to have acted in a nondiscriminatory manner can still face

   liability        for        ‘rubber      stamp[ing]’           its        employee’s

   discriminatory recommendation.” Id.                    “[C]at’s paw liability

   is appropriate only when a person took some sort of action —

   for example, making a termination recommendation — that led

   to the adverse action against the plaintiff.” Id.

          Under   either       the   ratification         or   cat’s     paw    theory,

   Laroche    has    not       plausibly     pled      that      Browning,      as   the

   Superintendent of Schools, was the decisionmaker with final

   authority over the decision to demote Laroche. In an attempt

   to get around the School Board having final say on demotions,

   Laroche alleges that while the School Board is technically


                                            7
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 8 of 12 PageID 396




   the “final decision maker,” the School Board “adopted and

   ratified” Browning’s decision to demote Laroche. (Doc. # 35

   at 13).

          But there are no allegations in the second amended

   complaint that the School Board “rubber-stamped” Browning’s

   recommendation     or    that   the       School   Board   otherwise   had

   defective procedures. The mere fact that the School Board

   ultimately adopted Browning’s recommendation does not suggest

   that   the   School     Board   did   not     give   his   recommendation

   meaningful review. See Nash-Utterback v. Sch. Bd. of Palm

   Beach Cnty., No. 11-CV-80513-JMH, 2012 WL 12865852, at *22

   (S.D. Fla. June 8, 2012)(“Here, the statute contemplates that

   the Superintendent makes recommendations on personnel matters

   to the School Board, and that the School Board may reject

   [the] Superintendent’s recommendation on a personnel matter

   for good cause. This is not a review without meaning.”). At

   most, Laroche attaches a copy of the agenda minutes and “rough

   verbatim excerpts” from the June 16 School Board meeting.

   (Doc. # 35-5). But merely attaching this exhibit without

   alleging relevant details in the second amended complaint

   falls far short of a plausible allegation that the School

   Board’s procedures were defective. And this exhibit shows

   that three members of the public expressed opposition to


                                         8
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 9 of 12 PageID 397




   Laroche’s transfer before the School Board voted. (Id.).

   Thus,    while    Laroche     has    alleged       that     Browning    disliked

   Laroche because of his candidacy, the allegations of the

   second    amended    complaint       do     not    plausibly     support      that

   Browning    was   the    true      final    decisionmaker       for    Laroche’s

   demotion.

         Regardless, the claim against Browning is also subject

   to dismissal for another separate reason. Because the claim

   is brought against Browning in his official capacity, it is

   duplicative of the claim against the School Board. “Section

   1983 suits against officers in their official capacities

   ‘generally represent only another way of pleading an action

   against an entity of which an officer is an agent,’ not

   against the officer individually.” C.P. by & through Perez v.

   Collier    County,      145   F.    Supp.    3d     1085,    1090     (M.D.   Fla.

   2015)(citation       omitted).       “Such        suits     against    municipal

   officers are therefore, in actuality, suits directly against

   the city that the officer represents.” Busby v. City of

   Orlando, 931 F.2d 764, 776 (11th Cir. 1991).

         “Where a plaintiff has named a state agency in the same

   suit, any claim against an officer of that agency in his or

   her official capacity is ‘duplicative’ of the claim against

   the agency and is ‘due to be dismissed.’” J.M. v. Selma City


                                          9
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 10 of 12 PageID 398




    Bd. of Educ., No. CV 16-0280-CG-M, 2016 WL 7030452, at *10

    (S.D.    Ala.    Nov.    16,    2016)(citation       omitted),   report    and

    recommendation adopted, No. CV 16-0280-CG-B, 2016 WL 7031901

    (S.D. Ala. Dec. 1, 2016). “Thus, insomuch as [Laroche’s claim]

    here [is] against [Browning] in [his] official capacit[y],

    [it is] due to be dismissed since [Laroche] has also brought

    suit against the relevant state agency, the Board.” Id.; see

    also Pestana v. Miami-Dade Cnty. Bd. of Comm’rs, 282 F. Supp.

    3d 1284, 1288–89 (S.D. Fla. 2017)(“[I]t is clear that if

    Plaintiff is attempting to state a claim against the Director

    of the Miami–Dade Corrections Rehabilitation Department in

    his official capacity, the proper Defendant is the municipal

    entity    for     which    that       individual     works.   Typically,    a

    plaintiff       will    state    identical    ‘official       capacity’    and

    ‘municipal liability’ claims, and the district court will

    simply dismiss the official capacity claims as duplicative of

    the municipal liability claims.” (citations omitted)).

          Laroche     argues       that   this   claim    is   not   duplicative

    because he “has alleged causes of action against Browning

    which are cognizable and separate claims from [the School

    Board],” presumably because he has alleged the “cat’s paw

    theory” of liability. (Doc. # 41 at 13). However, the cat’s

    paw cases cited by Laroche involved claims against persons


                                            10
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 11 of 12 PageID 399




    sued in their individual capacities — not their official

    capacities. See Gilroy v. Baldwin, 843 F. App’x 194, 196-97

    (11th Cir. 2021)(addressing the cat’s paw theory in relation

    to a claim against former police chief who was sued in his

    individual      capacity);     Griffin,     762   F.    App’x      at   972

    (addressing Section 1983 claim under cat’s paw theory against

    defendant supervisor in her individual capacity). Thus, the

    fact that Laroche has attempted to allege the cat’s paw theory

    does not change the fact that any claim against Browning in

    his official capacity is duplicative of the claim against the

    School Board.

          Because    the   claim   against    Browning     in    his   official

    capacity is duplicative of the claim against the School Board,

    amendment to such claim appears futile. Thus, the Court will

    not grant Laroche leave to amend his claim against Browning

    in his official capacity.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant    Kurt   S.   Browning’s    Motion     to    Dismiss   the

          Second Amended Complaint with Prejudice (Doc. # 37) is

          GRANTED.

    (2)   Count I of the second amended complaint is dismissed to

          the extent it is asserted against Browning. The Clerk is


                                       11
Case 8:21-cv-00562-VMC-CPT Document 44 Filed 07/26/21 Page 12 of 12 PageID 400




          directed to terminate Browning, who has been sued in his

          official capacity, as a party to this action.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    26th day of July, 2021.




                                     12
